DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the mmW radar sensor device” but there is only antecedent support for a “mmWave radar sensing device.”
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the subject is detected as manifesting a movement pattern anomaly in with point cloud data.” It is unclear what is meant by the phrase “in with.” It is unclear if Applicant intended “in which”, “with”, “in” or some other phrase. It is also unclear what is meant by “a previous period” and “a more recent portion of the previous period.” That is, it is unclear with respect to what the period is “previous”.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, “deploying the trained MLNN classifier upon receiving, in relation from a subsequent subject in motion, subsequent mmWave point cloud data." It is unclear what the meaning is of “in relation from”. Additionally, regarding the phrase “the at least a second input layer”, the term “a” should be removed as there is already antecedent basis for the second input layer.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite, “the subsequent subject” but there is no antecedent basis in any parent claims for this term.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is nearly identical to claim 19 from which it depends and claim 20 offers no further limiting subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  the spelling of the term “backpropogation” should be corrected to “backpropagation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“mID: Tracking and Identifying People with Millimeter Wave Radar”) in view of Hu (“Graph Sequence Recurrent Neural Network for Vision-Based Freezing of Gait Detection”) and Coke (US PGPub 2019/0108740)
Regarding claim 1, Zhao discloses a method of training a machine learning neural network (MLNN) in monitoring anatomical dynamics of a subject in motion, the method performed in one or more processors and comprising: (Zhao teaches a method for using millimeter wave radar to identify human gait patterns using a neural network, see Abstract.)
receiving, in a first input layer of the MLNN, from a millimeter wave (mmWave) radar sensing device, a first set of mmWave radar point cloud data representing a first gait characteristic of the subject; (As above, Zhao teaches a method for using millimeter wave radar to identify human gait patterns, see Abstract. Also see pg. 34, right column, last paragraph, ‘Point Cloud Generation.’ See neural network layers at Fig. 4, pg. 36.)
receiving, in at least a second layer of the MLNN, from the mmWave radar sensing device, an at least a second set of mmWave radar point cloud data representing an at least a second gait characteristic of the subject, the first and the at least a second input layers being interconnected with an output layer of the MLNN via at least one intermediate layer, the at least one intermediate layer, the first, at least a second, intermediate and output layers of the MLNN being implemented, using the one or more processors, in a memory of the computing device; (Zhao teaches processing second sets of point cloud data, see pg. 35, right column, ‘Moving Object Tracking’ which teaches acquiring point clouds for many frames in time, which represent different gait characteristics of the tracked subject. The neural network contains many layers, see Fig. 4, pg. 36 and pg. 38, right column, ‘Neural Network Architecture Comparison.’ For example, the CNN+LSTM model, “has two convolution layers, with a max pooling layer after each convolution layer. The CNN is time distributed, which means the data of each frame is first sent into a two-layer 3D CNN for feature extraction, then the sequence data was sent into LSTM for classification.” So the second frames/second point cloud datasets are processed by multiple layers (i.e., first layer and second layers). That is, the second data set is input into a second neural network layer after the first layer. The first and second layers are interconnected via an output layer and intermediate layers are taught such as the LSTM layers on pg. 38 or dense layers in Fig. 4. Pg. 36, right column, ¶ 1 teaches a processing computer.)
training a MLNN classifier in accordance with a supervised classification that establishes a correlation between a condition of the subject as generated at the output layer and the first and at least a second sets of mmWave point cloud data; and (The neural network is trained based on supervised learning with training based on ground truth labelling, pg. 36, right column, ¶ 1 )
In the field of computer vision-based gait analysis Hu teaches adjusting an initial matrix of weights of the intermediate layers by backpropagation thereby to increase the correlation between the degenerative condition and the first and at least a second sets of data. (Hu teaches a system for detection of gait types characteristic of Parkinson’s disease. Pg. 1894, Section B. “Adjacency Matrix Estimation” teaches the process of training the LSTM recurrent neural network which involves updating matrix weights based on the training samples. The matrix weight parameters are updated during backpropagation.)
It would have been obvious to one of ordinary skill in the art to have combined Zhao’s computer vision-based gait analysis with Hu’s computer vision-based gait analysis. Both references teach using computer vision to analyze human gait and do so using LSTM neural network architectures. Hu specifically teaches classifying to identify a gait of Parkinson’s disease. Hu also provides implementation details of how neural network learning works such as updating weighting via backpropagation. The combination constitutes the repeatable and predictable result of simply applying Hu’s techniques here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of computer vision-based gait analysis Coke teaches a memory and a processor (¶ 85 teaches using a memory and processor.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s computer vision-based gait analysis with. Both references teach using computer vision to analyze human gait. Zhao teaches using a computer. The combination constitutes the repeatable and predictable result of simply using a processor and memory for computer vision techniques. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 3, the above combination discloses the method of claim 1 wherein the first and the at least a second gait characteristics are characterized in accordance with at least one of: gait rhythmicity, bilateral stepping coordination, step length scaling, arm swing coordination, arm swing velocity and dynamic postural stability. (See rejection of claim 1, Hu’s detection of the ‘freezing of gait’ condition detects characteristics of gait rhythmicity, bilateral stepping coordination and dynamic postural stability.)
Regarding claim 4, the above combination discloses the method of claim 3 wherein the first and the at least a second gait characteristics are monitored via the mmW radar sensor device for the subject in motion, where the motion includes at least one of: alterations in gait speed, head turns of the subject, avoiding an obstacle by walking around, avoiding an obstacle by stepping over, ascending and descending steps, walking on a bare surface along a corridor, walking on a covered surface along a corridor, and motion in performance of functional mobility tasks in a residence environment. (See rejection of claim 1, Hu’s detection of the ‘freezing of gait’ condition detects characteristics of alterations in gait speed, among other characteristics.)
Regarding claim 5, the above combination discloses the method of claim 3 wherein the gait characteristics are classified in accordance with at least one of: a hemiplegic gait, a diplegic gait, a neuropathic gait, a myopathic gait, a choreiform gait, an ataxic gait, a Parkinsonian gait, a reduced gait and a sensory gait. (Hu’s detection of the ‘freezing of gait’ condition reflects a Parkinsonian gait, see Abstract and pg. 1891, right column, ¶ 4.) 
Regarding claim 6, the above combination discloses the method of claim 3 wherein the degenerative condition of the subject comprises at least one of a neurodegenerative condition and a muscular dystrophy condition. (Hu’s detection of the ‘freezing of gait’ condition reflects a Parkinsonian gait, see Abstract and pg. 1891, right column, ¶ 4, which reflects a neurodegenerative condition and a muscular dystrophy condition.)
Regarding claim 7, the above combination discloses the method of claim 1 wherein, during the training, the subject is detected as manifesting a movement pattern anomaly in with point cloud data where gait characteristics for a previous period is statistically different from the movement pattern observed over a more recent portion of the previous period. (Hu, pg. 1896, section ‘A. FoG Dataset & Evaluation Metrics’  describes the training process in which 45 subjects are used for training with 167 videos total. This is split into 91,559 one-second video segments where FoG (freeze of gait) detection is performed on the one second long video segments based on an FoG probability for that second. The subjects are manifesting movement patterns that are in and out of FoG detection on a second-by-second basis.)
Regarding claim 8, the above combination discloses the method of claim, further comprising deploying the trained MLNN classifier upon establishing the correlation with the degenerative condition exceeds a 90 percent threshold value. (Pg. 1896, right column, ¶ 3 teaches varying the threshold for FoG detection between 0 and 100% probability. While the threshold is varied between 0 and 100%, the above combination does not expressly disclose landing on 90% as the threshold. However, examiner notes that setting a threshold for image classification would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Setting a threshold within the expected range is not considered to be a non-obvious improvement.)
Regarding claim 9, the above combination discloses the method of claim 1 further comprising deploying the trained MLNN classifier upon receiving, in relation from a subsequent subject in motion, subsequent mmWave point cloud data at the first input layer and the at least a second input layer in association with the trained MLNN. (Hu pg. 1896, right column, ¶ 2 teaches training on one set of subjects and receiving subsequent data used in the algorithm from the subsequent test subjects.)
Regarding claim 10, the above combination discloses the method of claim 9 further comprising generating, at the output layer, a likelihood of the degenerative condition as being attributable to the subsequent subject. (Hu, pg. 1896, right column, ¶ 3 teaches outputting a probability of the FoG Parkinson’s condition for the test/subsequent subjects.)
Claims 11 and 13-20 are the computing system claim corresponding to the method of claim 1, 3-8 and 10. Coke ¶ 0085 teaches a processor and memory. Remaining limitations are rejected similarly. See detailed analysis above. 

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“mID: Tracking and Identifying People with Millimeter Wave Radar”) in view of Hu (“Graph Sequence Recurrent Neural Network for Vision-Based Freezing of Gait Detection”), Coke (US PGPub 2019/0108740) and Neural Networks (“NovaOrdis Knowledge Base”)
Regarding claim 2, the above combination discloses the method of claim 1 wherein the backpropagation comprises recursively adjusting the initial matrix of weights calculated at the output layer thereby to increase the correlation between the degenerative condition and the first and at least a second sets of mmWave point cloud data. (See rejection of claim 1.)
In the field of machine learning the Neural Networks article teaches that backpropagation comprises recursively adjusting the initial matrix of weights in diminishment of an error matrix (Pg. 6, Section “Backpropagation” teaches that training a neural network comprises computing an error term at an output layer and backpropagating the errors to the previous layer, repeating the process recursively, to minimize errors. See error matrix on pg. 7.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s neural network-based gait analysis with Neural Network, an article which describes how backpropagation functions. Both Hu and Zhao teach recurrent neural networks trained the minimize errors but don’t provide a formal description of how backpropagation works. The combination constitutes the repeatable and predictable result of simply applying Neural Network’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 12 is the computing system claim corresponding to the method of claim 2. Coke ¶ 0085 teaches a processor and memory. Remaining limitations are rejected similarly. See detailed analysis above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/
Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661